Citation Nr: 0026634	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for echoing in the 
ears, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

3.  Entitlement to service connection for pain and locking of 
the joints, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for loss of strength, 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for mood swings, 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for numbness in the 
hands and legs, claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for migraine headaches, 
claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for sleeplessness, 
claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for vision 
deterioration, claimed as due to an undiagnosed illness.

11.  Entitlement to service connection for a urinary tract 
infection, claimed as due to an undiagnosed illness.

12.  Entitlement to service connection for residuals of an 
injury of the right arm and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980 and from September 1990 to May 1991.  His claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
dated July 1998, the veteran indicated that he would decide 
at a later date whether he wanted to be scheduled for a Board 
hearing.  In a brief dated September 2000, the veteran's 
representative indicated that the veteran was now ready to be 
scheduled for a Board hearing.  Therefore, in order to give 
the veteran every consideration with respect to the present 
appeal and to ensure due process, the veteran should be 
scheduled for a Board hearing before a Veterans Law Judge.  
The RO should first clarify whether the veteran wants his 
hearing to be held at the central office in Washington, DC, 
or at the local RO in Cleveland.  The veteran also has the 
option of requesting a videoconference hearing.

Accordingly, this case is REMANDED for the following action:

The RO is requested to clarify with the 
veteran whether he desires a Board 
hearing before a Veterans Law Judge at 
the central office in Washington, DC, 
or at the local RO in Cleveland.  The 
veteran may also request a 
videoconference hearing.  The RO should 
then take all necessary steps to 
schedule the hearing at the appropriate 
location as soon as practicable.


Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to appear without good cause, the case should be returned to 
the Board for appellate consideration.  No action is required 
of the veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



